LN lie

PS |S a. CUSTOMER'S RECEIPT

—=

 

 

SEE BACK OF THIS RECEIPT

FOR IMPORTANT CLAM |v CURL USDC , s DY y KEEP THIS

Lena eee RECEIPT FOR
INFORMATION

NOT peers GAC S LS - ee (20) ae YOUR RECORDS

 

 

NEGOTIABLE | 500 (EA0L STEET N ie Ooo Tt ORME fee eae

Se ———— —_

a

Serial Number Year, Month, Day Post 0

pc 2 52 7bL406 > b 2020-05-26 907440. $400.00 CERTIFIED MAIL? RECEIPT

eum Elm eas

 

 

For delivery cae Ma ets etn at ich cee
NEW, (YORK Wt qT. , |
L ed

Certified Mail Fee £7 ‘ 5 c,
$

Extra Services & Fees (check box, add fee gx-4py (Py a) |
(_] Return Receipt (hardcopy) TS : A

[_]| Return Receipt (electronic)
(La
[_] Adult Signaturs Required

| Adult Signature Restricted Delivery-$

St eee [AL MONEY ORDE
poe ‘POSTAL ENO

Serial Number = = 850 Mon Oy
ebSe7buOBck

L Four tundred AOL one 1 on FAQS

 

Amount

 

 

 

 

 

Postage ;
| $0.50
>

Total Postage and Fees

iS
Sent To

pe cleus, SDC. SDN qo Ea a,

ores AS Zhi. ~ 290% 120 : m SAT il ad StVA_LUMKIAN
S90 feral ST NON yor, WY soe] Meena WIZ NYC 12023
a 95 ee 62371 a

© 2008 Uniteco States Posial Service. All Rights Reserved. = — a

= = er - NEGOTIABLE ONLY IN THE U.S. AND POSSESSIONS

 

 

 

 

 

 

‘Street and Apt. No.. or PO Box No. Seam

5019 0700 OO00 3138 4405

 

 

1SO0000800 2: :

ey cae repeats a ae Cae
egies
Ses ri Mieg Tatas ey
= = 7" 1 ae S ; Tere ae rearaitabpiagairisinaeits
5 = al : na ri” fap rae Is p
SNE ——SE ene - = — = ee

——e

SAmanThA SVA LUMHagaw
(cS wh 22! SVC (OD2% mT

9019 0700 o000 3134 4bUs5

AGE PAID
E

CAstt OCS - Lodm (20 Ba INGTON, MD

UNITED STATES
POSTAL SERVICE G

500 PEARLY STlEET ee
Naw yout NY (0007

 
